DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 11-12 & 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2021.
Applicant’s election without traverse of Group I (claims 7-10 & 13-16) in the reply filed on 02/09/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 & 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the characteristic curve" in lines 3 & 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites, in part, “an appropriate range of the battery”. However, it is unclear from the claim as to what “an appropriate range” constitutes. The term “appropriate” is a relative term which renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 13 further recites the limitation “the target gas pressure” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected in view of its dependence to claim 13.

Allowable Subject Matter
Claim 7-9 & 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kagami (US 2009/0110987 A1), does not fairly teach or suggest, in particular, a fuel cell system comprising a gas pressure control unit configured to detect as a gas pressure sensitivity, a ratio of variation in an output of the fuel cell to variation in the pressure of the oxidant gas at a predetermined timing during an operation of the fuel cell, specifying a characteristic curve indicating a correspondence between the pressure of an oxidant gas and the output of the fuel cell based on the detected gas pressure sensitivity, and control the pressure of the oxidant gas on the basis of the specific correspondence relationship, wherein the correspondence relationship includes a first correspondence relationship and a second correspondence relationship, the second correspondence relationship being set such that a magnitude of the pressure of the oxidant gas in the second correspondence relationship, corresponding to an identical output of the fuel cell, is greater than a magnitude of the pressure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727